DETAILED ACTION
Specification
The substitute specification filed 11/30/20 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: in the amendment filed 11/30/20, applicant attempts to rewrite the entire disclosure to include entirely new information about a topography and parallel axes, radii of curvature, none of which was present in the originally filed disclosure. Applicant cannot rewrite the entire disclosure to include new information and essentially describe the invention in completely different terms mid-prosecution because this introduces new matter. 
The amendment filed 11/30/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all discussion of “topography” is entirely new and new matter; the language in [0011] about hands free use is all new matter; the language in [0022] about a solid core and underlining abrasive; all language discussing Figures 5-12 is new matter and so are those figures; all of the new paragraphs [0023-0024] are new matter and discussing contiguous curves and properties of convexities are also new matter; the concavity and convexity language in [0025] is new matter; the method in [0028] is new matter; the language regarding the “degree of concavity” in [0027] is all new matter; all of [0038-0048] is new matter is it attempts to discuss entirely new embodiments added to the disclosure with the amendment, which is improper and new matter. 

Drawings
The replacement drawings were received on 11/30/20.  These drawings are objected to because: 
The new sheets of replacement figures are not properly titled as “Replacement Sheets” and “New Sheets” where necessary; see 37 C.F.R. 1.121(d).
The amendment filed 11/30/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New Figures 5-12 are all entirely new embodiments not present in the originally filed disclosure. Rather than making changes to original Figures 5-12, applicant has changed these figures to illustrate entirely new embodiments there were not present previously. New Figures 5-12 are all new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Figures 1-4 each still comprises a series of unnecessary lines that do not aid in the understanding of the invention and instead obscure the figures (see annotations below for clarity). They are not necessary and should be removed.  

    PNG
    media_image1.png
    621
    485
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is/are objected to because of the following informalities:  
Claim 26: line 2, replace “food” with ---foot---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21: This claim recites “The topography”, but the original disclosure never mentions this word or any type of “topography” such that this language is new matter. The language “arc shaped, ascending, narrowing, and shallowing from the proximal end to a single point at the distal end” is also new matter, no such language is present in applicant’s original disclosure. The language “on the first side and the second side two contiguous arc shaped convexities each the mirror image of the other, descending and widening along the long axis from the proximal end to the distal end” is all new language not present in applicant’s original disclosure so it is also new matter. The language “on the second surface arc shaped convexity ascending and narrowing from the proximal end to the distal end with the radius of the transverse arc decreasing along the long axis” is all new matter. 
Claim 22: the language “two elevated sides ascending and widening…merging and aligning with the circular distal end” is all new matter. 
Claim 23: “the concavity merges with the two contiguous convexities…second surface” is all new matter. 
Claim 24: “wherein the convexity on the second surface…merges with the two contiguous…convexities” is all new matter and is not present in the original disclosure. 
Claim 26: This claim recites “The topography”, but the original disclosure never mentions this word or any type of “topography” such that this language is new matter. The language “arc shaped, ascending, narrowing, and shallowing from the proximal end to a single point” is also new matter, no such language is present in applicant’s original disclosure. The language “on the first side and the second side two contiguous arc shaped convexities each the mirror image of the other, descending and widening along the long axis from the proximal end to the distal end” is all new language not present in applicant’s original disclosure so it is also new matter. The language “arc shaped convexity ascending and narrowing from the proximal end to the distal end with the radius of the transverse arc decreasing along the long axis” is all new matter.
Claim 27: the language “two elevated sides ascending and widening…toward the distal end convexity” is new matter. 
Claim 28: “wherein the proximal end of the concavity is aligned with the proximal ends of the two contiguous convexities to form an arc of a circle” is new matter. 
Claim 29: “wherein the intermediate end of concavity is aligned with the…distal end convexity” is new matter and is not present in the original disclosure. 
Claim 30: “wherein the intermediate circular ends of the two contiguous convexities, the concavity and the convexity axially extended from the concavity are superposable” is not in the original disclosure and is new matter. 
Claims 31 and 36: “hands free” is new matter and was not present in the original disclosure.
Claim 32: “wherein two convexities, contiguous with the concavity form the first half of the device and the concavity and the convexity …and turned 90 degrees around the long axis of the device” is new matter and not present in the originally filed disclosure. 
Claim 33: “The device having the numbered in the clockwise direction first….toward the distal end convexity” is all new matter as none of the language in this claim is present in applicant’s original disclosure. 
Claim 34: “wherein arc shaped proximal and distal ends are superposable” is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21: recites “The topography of the device” without ever setting forth “a device”. It is unclear if applicant is attempting to claim a device or some generic topography because of this wording; all independent claims must begin with “A device” not “The device”. Also “the curvature of the foot”, “the component features”, “the fist surface”, “the arc shaped”, “the radius”, “the transverse arc” are all recited without antecedent basis. The claim recites “component features” without defining any of these features and without referring back to them at any point making it unclear what is being claimed. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. This claim is also unclear because it indicates “four distinct components”, but then only recites a, b, and c which is three not four components and furthermore these “components” are never mentioned in a, b, or c making it unclear how these “four components” are structurally related to the features recited in a, b, or c, if at all. The claim lacks proper articles like “a” and “an” where necessary when introducing new structure which is improper and makes the claims confusing and unclear. This claim fails to set forth any structural relationship between the first and second surfaces and the first and second sides which is further confusing. It is also unclear what “the arc shaped, ascending, narrowing, and shallowing” is supposed to mean in the context of the claim because nothing “ascends” or “shallows” based on applicant’s original disclosure. The claim also does not make sense because how can “the arc shaped…shallowing to a single point at the distal end” when the distal end is not a single point but a whole arc shaped surface? This claim recites “on the fi[r]st surface: the arc shaped, ascending, narrowing, and shallowing from the proximal end to…the distal end”; however, applicant’s first surface that carries the concavity does not narrow from the proximal end to the distal end, instead it widens from the proximal to the distal end because this is the top surface illustrated in applicant’s Figure 1, so this change is new matter and directly conflicts with applicant’s originally filed disclosure.  Clarification or correction is requested.  
Claim 22: “wherein two elevated sides of the concavity, ascending and widening…merging and aligning with the circular distal end of the convexity”; however, these “two sides” are not at all structurally linked to the previously recited “first side and opposite second side” making it unclear how many sides applicant is attempting to claim and if these are the same or different than those already set forth in claim 21. Also “the circular distal end of the convexity” lacks antecedent basis. It is unclear what “two elevated side of the concavity ascending” means. Clarification or correction is requested. 
Claim 23: recites “the two contiguous convexities” without antecedent basis and without clearly referring back any of the previously recited “convexities”. This claim recites “its surface” without clearly referring back to the first or second surfaces already set forth, which is confusing. “The concave sides of the convexities” does not make sense as a convexity is convex and cannot be described as a convexity if applicant is claiming that the convexity has concave sides because that would be a concavity and not a convexity. Clarification or correction is requested.  
Claim 24: is more confusing than claim 23 for adding more language about “two contiguous convexities by sharing its surface with the convex sides of the two contiguous convexities” and the “its surface” language is unclear again and not structurally related to the previously recited “first and second surfaces” which is confusing. How many surfaces are being claimed? Clarification or correction is requested.  
Claim 25: recites “the core”, “the working surface”, and “the handheld callus removal device” all without antecedent basis. The language “the device of claim 24 being the core underlining the working surface” does not appear to be proper idiomatic English and does not make sense. What does “being the core underlining” mean? Clarification or correction is requested.  
Claim 26: recites “The topography of the device” without ever setting forth “a device”. It is unclear if applicant is attempting to claim a device or some generic topography because of this wording; all independent claims must begin with “A device” not “The device”. Also “the curvature of the foot”, “the component features”, “the arc shaped”, “the radius”, “the transverse arc” are all recited without antecedent basis. The claim recites “component features” without defining any of these features and without referring back to them at any point making it unclear what is being claimed. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. This claim is also unclear because it indicates “four distinct components”, but then only recites a, b, and c which is three not four components and furthermore these “components” are never mentioned in a, b, or c making it unclear how these “four components” are structurally related to the features recited in a, b, or c, if at all. The claim lacks proper articles like “a” and “an” where necessary when introducing new structure which is improper and makes the claims confusing and unclear. It is also unclear what “the arc shaped, ascending, narrowing, and shallowing” is supposed to mean in the context of the claim because nothing “ascends” or “shallows” based on applicant’s original disclosure. This claim also recites an “intermediate end” but that does not make sense nor does there appear to be any such “intermediate end” as by definition intermediate means not an end, but something intermediate. This claim recites “the arc shaped, ascending, narrowing, and shallowing from the proximal end to a single point at the intermediate end concavity”; however, applicant’s surface that carries the concavity does not narrow from the proximal end to the distal end, instead it widens from the proximal to the distal end because this is the top surface illustrated in applicant’s Figure 1, so this change is new matter and directly conflicts with applicant’s originally filed disclosure.  Clarification or correction is requested. 
Claim 27: “wherein two elevated sides of the concavity, ascending and widening…at the intermediate end with the descending and widening along the long axis toward he distal end convexity”; however, these “two sides” are not at all structurally linked to the previously recited “first side and opposite second side” making it unclear how many sides applicant is attempting to claim and if these are the same or different than those already set forth in claim 26. Also “the descending and widening” lacks antecedent basis. It is unclear what “two elevated sides of the concavity ascending” means. Clarification or correction is requested. 
Claim 28: recites “the two contiguous convexities” without antecedent basis and without clearly referring back any of the previously recited “convexities”. This claim recites “the proximal ends” without antecedent basis and without clearly referring back to the proximal end already set forth, which is confusing. Clarification or correction is requested.  
Claim 29: “the intermediate end of concavity” is lacking proper articles (a or the) and it lacks antecedent basis. “The intermediate ends of the two contiguous convexities” also lacks antecedent basis and again “intermediate ends” does not make sense as something has a proximal end and a distal end, the intermediate portion exists between these ends and does not on its own form another end. The language of the claim “the intermediate end of concavity is aligned with the intermediate ends of the two contiguous convexities and the intermediate end of the coaxially descending and widening toward the distal end convexity” does not make sense and is not a complete sentence. Clarification or correction is requested.  
Claim 30: recites “the intermediate, circular ends of the two contiguous convexities, the concavity and the convexity, axially extended from the concavity are superposable”. “the intermediate circular ends” lacks antecedent basis and is confusing because the preceding claims already set forth “intermediate ends of the convexities” and “proximal ends of the convexities” making it unclear how many ends are being claimed. Additionally, “the concavity and the convexity” are confusing because the preceding claims appear to set forth multiple convexities, so which one is “the convexity” referring to? It is also unclear what “superposable” is supposed to mean in this context because the two do not coincide which is the definition of superpose. Clarification or correction is requested.  
Claim 31: recites “the core”, “the working surface”, and “the handheld callus removal device” all without antecedent basis. The language “the device of claim 24 being the core underlining the working surface” does not appear to be proper idiomatic English and does not make sense. What does “being the core underlining” mean? Clarification or correction is requested.  
Claim 32: recites “wherein two convexities, contiguous with the concavity”; however the preceding claims already set forth two contiguous convexities in claims 28-30 and another convexity in claim 26 making it unclear how many different convexities are being claimed and what relationship if any they have with each other. This claim recites “the first half” and “the second half” without antecedent basis. In lines 2-4, “the concavity and the convexity coaxially extending from the intermediate end of the concavity”; however, how can the concavity extend from the intermediate end of itself? That does not make sense. Also “the convexity” is unclear which convexity is being referenced since three are recited. The language “and turned 90 degrees around the long axis” is also confusing because what is turned 90 degrees? The first and second halves cannot be coaxial but also transverse (90 degrees) because that is not coaxial. Clarification or correction is requested.  
Claim 33: recites “The device” without antecedent basis in line 1. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. This claim also recites “the numbered”, “the arc shaped convexity”, “the intermediate end” “the arc shaped concavity”, “the rising” all without antecedent basis. The claim lacks proper articles like “a” and “an” where necessary when introducing new structure which is improper and makes the claims confusing and unclear.  It is unclear what “the first side being the arc shaped convexity descending and widening from the proximal end to the distal end and the second side being the arc shaped convexity ascending and narrowing from the proximal end toward the distal end, the third side being the arc shaped convexity, descending and widening from the proximal end toward the intermediate end, further continuing toward the distal end as the arc shaped descending widening and deepening concavity and the fourth side being the arc shaped concavity ascending narrowing and shallowing from the proximal end to the intermediate end, farther continuing as the rising and narrowing toward the distal end convexity” does not make sense and is not in proper idiomatic English. How can the first side “be the arc shaped convexity” when the claim then goes on to require that the third side “bet he arc shaped convexity”? This same confusion appears with the “arc shaped concavity” language. It is also unclear how a convexity “descends” anything as claimed or “ascends” anything as claimed. Clarification or correction is requested.  
Claim 34: recites “wherein arc shaped proximal and distal ends are superposable”; however claim 33 already sets forth “proximal and distal ends” making it unclear how many proximal and distal ends are being claimed. It is also unclear what “superposable” is supposed to mean in this context because the two do not coincide which is the definition of superpose. Clarification or correction is requested.
Claim 35: recites “the cross section” without antecedent basis. Clarification or correction is requested.  
Claim 36: recites “the hand held and hands-free” lacks antecedent basis and does not make sense. How can it be “hand held and hands-free” those are opposites? Clarification or correction is requested.    
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 36 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 36 recites “the device of claim 35 and being the hand held and hands-free callus removal device”; however, this does not add any additional structure to the claim and merely recites an intended use of the device so it is not further limiting. The office also notes that applicant’s original claims were all drawn to a callus removing device, so if that is not what is already being claimed in newly presented claim 33, that would result in those claims being withdrawn from consideration under election by original presentation. Applicant can overcome this by cancelling claim 36 and amending claim 33 to recite “A callus removal device”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-36, as best understood, is/are is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Emerson (US 3131701). 
Claim 33: As best understood, Emerson discloses a callus remover (Col 1, 65-Col 2, 7) device having a first side (top of Fig 5), a second side, a third convex side, and an opposite fourth concave side (bottom of Fig 5); opposite proximal and distal ends (see annotations), a long axis with a length extending along the long axis from the proximal end to the distal end (5) and an intermediate end (4) equally distant from the proximal and distal ends. The first side is convexly arc shaped and widens from the proximal to the distal end, the second and third sides are oppositely disposed convex arc shaped sides (see annotations) joined to the first side and a final fourth arc shaped concave side (6 & 7; see annotations) narrowing from a central intermediate portion of the head to the proximal end with the distal end being arc shaped (see Figs 3 & 5) the arc ascending, which as best understood is what applicant is claiming. The office again notes that all the new claims presented are riddled with entirely new information and new matter that was not present in applicant’s disclosure. Some of the current pending claims directly conflict with applicant’s own disclosure by claiming that surfaces narrow, when these surfaces are illustrated and described as widening and not narrowing. So as best understood, Emerson teaches claim 33. 
Claim 34: As best understood Emerson teaches the arc shaped proximal and distal ends being “superposable” in that this is absent applicant’s disclosure and any explanation what the word should imply structurally. Emerson discloses the same claimed shape so is interpreted to also possess this “superposable” property as best understood. 
Claim 35: Emerson discloses the cross-section equally distant between the proximal and distal ends (4) to be an annular rib (Col 2, 25-35) which is a circular cross-section.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32, as best understood, is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US 3131701). 
Claim 21: As best understood, Emerson discloses a device for removing callused skin from human feet (see Figs 1-2; Col 1, 65-Col 2, 7) and conforming to a curvature of the feet to facilitate removal of the callused skin from the feet; the device having a first surface (see annotations) opposite a second surface (see annotations), and a first side (see annotations) opposite a second side (see annotations). The device has a proximal end (see annotations) and a distal end (see annotations) and has a length extending along a long axis of the device from the proximal to the distal end (see Fig 3). The first surface is arc-shaped with a concavity (6 & 7, Figs 5-6; Col 2, 47-60) that widens from the proximal end to the distal end (note that while applicant’s claim indicate the first surface narrowing from the proximal end to the distal end, applicant’s disclosure only discloses the exact opposite of this, so in as much as applicant teaches this feature, so does Emerson as the proximal and distal ends can be labeled oppositely if desired.

    PNG
    media_image2.png
    495
    600
    media_image2.png
    Greyscale

As best understood, the first surface is ascending and shallowing since the curvature deepens towards the distal end and is shallower towards the proximal end (see annotations; Col 2, 47-60). The first side and the second side are two contiguous arc-shaped convexities (see annotations), each being mirror images of each other (see Figs 5-6 & annotations) and depending on how the device is oriented these sides descend and widen along the longitudinal axis from the proximal to the distal end (see Fig 3 & annotations), as best understood. The second surface is an arc-shaped convexity (see annotations) that widens from the proximal end to the distal end (which the office notes is what applicant originally claimed and what was in applicant’s original disclosure, so as best understood, Emerson teaches the arc shaped convexity narrowing from the proximal end to the distal end in as much as applicant does). 
Emerson discloses the invention essentially as claimed except for the radius of the transverse arc of the concavity being constant along the long axis and the radius of the concavity decreasing along the long axis. The office notes that none of this language is present in applicant’s originally filed disclosure it is all new matter; applicant’s original disclosure gave no criticality to such the radius of these arcs and did not discuss them as critical in any way. Therefore, it would have been an obvious matter of design choice to modify the callus remover of Emerson by providing the concavity with a constant radius of curvature and the convexity with a varying radius of curvature that decreases along the longitudinal axis, since the applicant has not disclosed that these radii of curvature solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the radii of curvature disclosed by Emerson where the first radius decreases and the second radius also decreases.
Claim 22: As best understood, Emerson discloses two elevated sides of the concavity widening from the proximal end to the distal end and forming the two side surfaces (see Figs 3 & 5), the device widening from the proximal end towards the distal end and as best understood merging and aligning with the distal end of the convexity (see Figs 3 & 5) on the second surface (see annotations). 
Claim 23: As best understood, Emerson discloses the concavity merging with the two contiguous convex first and second sides and the concavity shares its surface with concave sides of the convexities (see Fig 5) and the convex sides merge with the convexity on the second surface (see Figs 1-6). 
Claim 24: As best understood, Emerson discloses the convexity on the second surface of the device merging with the two contiguous convexities of the first and second sides by sharing its surface with the convex sides of the two contiguous convexities (see Fig 5). 
Claim 25: As best understood, Emerson discloses a core (1) underlining the working surface formed by the first and second surfaces and first and second sides of the callus remover (Col 2, 30-46). 
Claim 26: Emerson discloses a device for removing callused skin from human feet (see Figs 1-2; Col 1, 65-Col 2, 7) and conforming to a curvature of the feet to facilitate removal of the callused skin from the feet; the device having a first surface (see annotations) opposite a second surface (see annotations), and a first side (see annotations) opposite a second side (see annotations). The device has a proximal end (see annotations) and a distal end (see annotations) and has a length extending along a long axis of the device from the proximal to the distal end (see Fig 3). The first surface is arc-shaped with a concavity (6 & 7, Figs 5-6; Col 2, 47-60) that widens from the proximal end to the distal end (note that while applicant’s claim indicate the first surface narrowing from the proximal end to the distal end, applicant’s disclosure only discloses the exact opposite of this, so in as much as applicant teaches this feature, so does Emerson as the proximal and distal ends can be labeled oppositely if desired. As best understood, the first surface is ascending and shallowing since the curvature deepens towards the distal end and is shallower towards the proximal end (see annotations; Col 2, 47-60). The first side and the second side are two contiguous arc-shaped convexities (see annotations), each being mirror images of each other (see Figs 5-6 & annotations) widening and vertically unchanging (see Figs 5-6) along the longitudinal axis from the proximal to the intermediate end (4, see Fig 3 & annotations), as best understood. The second surface is an arc-shaped convexity (see annotations) that widens from the intermediate end to the distal end (see annotations).  
Emerson discloses the invention essentially as claimed except for the radius of the transverse arc of the concavity being constant along the long axis and the radius of the concavity increasing along the long axis. The office notes that none of this language is present in applicant’s originally filed disclosure it is all new matter; applicant’s original disclosure gave no criticality to the radius of these arcs and did not discuss them as critical in any way. Therefore, it would have been an obvious matter of design choice to modify the callus remover of Emerson by providing the concavity with a constant radius of curvature and the convexity with a varying radius of curvature that increases along the longitudinal axis, since the applicant has not disclosed that these radii of curvature solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the radii of curvature disclosed by Emerson where the first radius decreases and the second radius also decreases.
Claim 27: As best understood, Emerson discloses the first and second sides forming two elevated sides of the concavity (see Fig 5) and ascending and widening from the proximal to the distal end and margining at the intermediate end, which as best understood is what applicant is claiming. 
Claim 28: As best understood, Emerson discloses the proximal end of the concavity being aligned with proximal ends of the two contiguous convexities to form an overall arc shape (see Figs 3 & 5-6). 
Claim 29: As best understood, Emerson discloses the concavity being aligned with the contiguous convexities at all points because they form one surface together and the two contiguous convexities widen toward the distal end convexity (see Fig 3 & annotations). 
Claim 30: As best understood, Emerson discloses the circular ends of the two contiguous convexities joined directly to the concavity of the first surface and the convexity of the second surface and doing so along a full axial extension of the device head (see Figs 1-5), which as best understood is what applicant is claiming. 
Claim 31: As best understood, Emerson discloses the device comprising a core handle (1 & 4) underlining the work surface (Col 2, 30-46) of the callus removing device. 
Claim 32: As best understood, Emerson discloses the two contiguous convexities of the first and second side forming a first half of the device (the sides of the device) and the concavity and convexity forming the other half of the device (the top and bottom of the device) rotated 90 degrees along the long axis from the first half (see Fig 5). 
Response to Arguments
Applicant’s arguments filed 11/30/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772